UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 09-6696


WILLIAM HENRY HARRISON, a/k/a Allah-God      Kundalini   Isa
Allah, and others similarly situated,

              Plaintiff - Appellant,

         v.

HARRELL WATTS, Administrator, National Inmate Appeals,
Federal BOP; HARLEY G. LAPPIN, Director, Federal BOP;
KIMBERLEY WHITE, Regional Administrator, Inmate Appeals,
Federal BOP, Mid-Atlantic Region; VANESSA P. ADAMS, Warden,
Petersburg FCC, Federal BOP; JESUS M. HUERTAS, Supervisory
Chaplain, Petersburg FCC, Federal BOP; MRS. BROWDER, Accoc.
Chaplain, FCC Petersburg [medium] Federal BOP,

              Defendants – Appellees.



                          No. 09-7180


WILLIAM HENRY HARRISON, a/k/a Allah-God      Kundalini   Isa
Allah, and others similarly situated,

              Plaintiff - Appellant,

         v.

HARRELL WATTS, Administrator, National Inmate Appeals,
Federal BOP; HARLEY G. LAPPIN, Director, Federal BOP;
KIMBERLEY WHITE, Regional Administrator, Inmate Appeals,
Federal BOP, Mid-Atlantic Region; VANESSA P. ADAMS, Warden,
Petersburg FCC, Federal BOP; JESUS M. HUERTAS, Supervisory
Chaplain, Petersburg FCC, Federal BOP; MRS. BROWDER, Accoc.
Chaplain, FCC Petersburg [medium] Federal BOP,

              Defendants – Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:06-cv-01061-TSE-TCB)


Submitted:   September 24, 2009        Decided:   November 4, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Henry Harrison, Appellant Pro Se. Monika L. Moore,
Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

               William    Harrison       appeals      the   district    court’s      order

granting the Defendants’ motion to dismiss Harrison’s complaint

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971), and denying reconsideration of

that order.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm the court’s order granting the

Defendants’       motion    to    dismiss    for      the   reasons     stated    by    the

district       court.      With    respect       to   the   district    court’s      order

denying reconsideration of that order, Harrison has forfeited

appellate review of that order pursuant to 4th Cir. R. 34(b) and

we     therefore      affirm      that    order.        Harrison       v.   Watts,      No.

1:06-cv-01061-TSE-TCB (E.D. Va. Mar. 26 & June 9, 2009).                                 We

also    deny    Harrison’s       motion    to     schedule    oral     argument    as    we

dispense       with     oral     argument       because     the   facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             3